Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It would appear that the D2 reference indicated by the Brazilian report is considered to have a catalyst lifetime of around 2.5 and considers the prior art to have unchanged lifetimes when calcining at either 550C or 450C.   However, instant Figure 5 details a catalyst calcined at 400C and demonstrates that conversion drops below 90% drastically at a lifetime of 2.4 in comparison to the instantly claimed conversion.  As a result, there is apparently a relationship between conversion, steady state selectivity and calcination that is not recognized by the prior art of record. Even assuming arguendo the reference does share a calcination temperature overlap with the instantly claimed invention, if the resulting composition does not provide the alkylation process limitations claimed herein, it will not be within the scope of the instantly claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             

/E.D.W/           Primary Examiner, Art Unit 1732